Respondent was admitted to practice as an attorney on October 27, 1952. He has been charged with violations of the Canons of Professional Ethics in that he failed, until after the institution of this proceeding, to pay a physician’s bill with moneys retained for that purpose from the proceeds of the settlement of a negligence cause of action; that he failed until after the institution of this proceeding to pay to the Clerk of the Albany County Children’s Court a sum of money given to him by his client for that purpose; and that he failed to obey the request of the Children’s Court Judge to appear on a specified day on the matter of the remission of his client’s funds to the court. In a verified answer, respondent alleged that he delayed remittance of the amount due the physician until his attempts to compel direct payment thereof under the terms of an insurance policy issued to his client’s father proved unsuccessful; that he was under the impression that he had paid the money of his client into the Children’s Court by his own check and did not appear in court because he assumed the matter had been completely and satisfactorily taken care of. At a preliminary examination of the pleadings by this court on June 13, 1962, the parties appeared, and respondent stated he had paid the funds into the Children’s Court on the day before. He conceded there were no factual issues that would require a reference or any necessity for the taking of testimony or other proof. Respondent censured. Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ., concur.